                                      Case 2:20-cv-02629-GW-JPR Document 3 Filed 03/19/20 Page 1 of 22 Page ID #:5



                                  1    Bobby Saadian, SBN 250377
                                       Thiago Coelho, SBN 324715
                                  2
                                       WILSHIRE LAW FIRM
                                  3    3055 Wilshire Blvd., 12th Floor
                                       Los Angeles, California 90010
                                  4
                                       Telephone: (213) 381-9988
                                  5    Facsimile: (213) 381-9989
                                  6
                                       Attorneys for Plaintiff and Proposed Class
                                  7
                                                            UNITED STATES DISTRICT COURT
                                  8
                                  9                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                 10
                                 11    BRETT DELSALVO, individually               CASE NO.:
                                       and on behalf of all others similarly
                                 12    situated,
                                                                                         CLASS ACTION COMPLAINT
                                 13                         Plaintiff,
3055 Wilshire Blvd, 12th Floor




                                                                                      1. VIOLATIONS OF THE
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14          v.                                          AMERICANS WITH
                                                                                         DISABILITIES ACT OF 1990, 42
                                 15                                                      U.S.C. §12181
                                       RED ROBIN INTERNATIONAL,                       2. VIOLATIONS OF THE UNRUH
                                 16    INC., dba RED ROBIN BURGER                        CIVIL RIGHTS ACT
                                 17    AND SPIRITS EMPORIUMS, a                          DEMAND FOR JURY TRIAL
                                       Delaware corporation; and DOES 1 to
                                 18    10, inclusive,
                                 19
                                                           Defendants.
                                 20
                                 21
                                             Plaintiff Brett DeSalvo (“Plaintiff”), individually and on behalf of all others
                                 22
                                       similarly situated, brings this action based upon personal knowledge as to himself
                                 23
                                       and his own acts, and as to all other matters upon information and belief, based
                                 24
                                       upon, inter alia, the investigations of their attorneys.
                                 25
                                                                  NATURE OF THE ACTION
                                 26
                                             1.     Plaintiff is a visually-impaired and legally blind person who requires
                                 27
                                       screen-reading software to read website content using his computer. Plaintiff uses
                                 28
                                                                                  1
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:20-cv-02629-GW-JPR Document 3 Filed 03/19/20 Page 2 of 22 Page ID #:6



                                  1    the terms “blind” or “visually-impaired” to refer to all people with visual
                                  2    impairments who meet the legal definition of blindness in that they have a visual
                                  3    acuity with correction of less than or equal to 20 x 200. Some blind people who
                                  4    meet this definition have limited vision. Others have no vision.
                                  5          2.     Plaintiff, individually and on behalf of those similarly situated persons
                                  6    (hereafter “Class Members”), brings this Class Action to secure redress against
                                  7    Defendant Red Robin International, Inc. dba Red Robin Burger And Spirits
                                  8    Emporiums (“Defendant”) and DOES 1-10, for its failure to design, construct,
                                  9    maintain, and operate its website to be fully and equally accessible to and
                                 10    independently usable by Plaintiff and other blind or visually-impaired people.
                                 11    Defendant’s denial of full and equal access to its website, and therefore denial of its
                                 12    products and services offered thereby and in conjunction with its physical locations,
                                 13    is a violation of Plaintiff’s rights under the Americans with Disabilities Act
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14    (“ADA”) and California’s Unruh Civil Rights Act (“UCRA”).
                                 15          3.     Because Defendant’s website, https://www.redrobin.com/, (the
                                 16    “Website” or “Defendant’s website”), is not fully or equally accessible to blind and
                                 17    visually-impaired consumers, resulting in violation of the ADA, Plaintiff seeks a
                                 18    permanent injunction to cause a change in Defendant’s corporate policies, practices,
                                 19    and procedures so that Defendant’s website will become and remain accessible to
                                 20    blind and visually-impaired consumers.
                                 21                                      THE PARTIES
                                 22          4.     Plaintiff, at all times relevant and as alleged herein, is a resident of
                                 23    California, County of Los Angeles. Plaintiff is legally blind, visually-impaired
                                 24    handicapped person, and member of a protected class of individuals under the ADA,
                                 25    pursuant to 42 U.S.C. § 12102(1)-(2), and the regulations implementing the ADA
                                 26    set forth at 28 CFR §§ 36.101 et seq.
                                 27    ///
                                 28    ///
                                                                                  2
                                                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:20-cv-02629-GW-JPR Document 3 Filed 03/19/20 Page 3 of 22 Page ID #:7



                                  1          5.     Defendant is a Delaware corporation, with its headquarters in.
                                  2    Greenwood Village, Colorado. Defendant’s servers for the website are in the United
                                  3    States. Defendant conducts a large amount of its business in California, and the
                                  4    United States as a whole. These restaurants constitute places of public
                                  5    accommodation. Defendant’s restaurants provide to the public important goods and
                                  6    services. Defendant’s website provides consumers with access to a variety of high-
                                  7    quality gourmet burgers, casual food menu items, and gear merchandise which are
                                  8    available to order online and in restaurant locations for purchase. Consumers can
                                  9    further access information about promotions, restaurant locations, catering services,
                                 10    nutritional facts, allergen information, career opportunities, and loyalty programs.
                                 11          6.     Plaintiff is unaware of the true names, identities, and capacities of
                                 12    Defendants sued herein as DOES 1 to 10. Plaintiff will seek leave to amend this
                                 13    complaint to allege the true names and capacities of DOES 1 to 10 if and when
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14    ascertained. Plaintiff is informed and believes, and thereupon alleges, that each
                                 15    Defendant sued herein as a DOE is legally responsible in some manner for the
                                 16    events and happenings alleged herein and that each Defendant sued herein as a DOE
                                 17    proximately caused injuries and damages to Plaintiff as set forth below.
                                 18          7.     Defendant’s restaurants are public accommodations within the
                                 19    definition of Title III of the ADA, 42 U.S.C. § 12181(7).
                                 20          8.     The Website, https://www.redrobin.com/, is a service, privilege, or
                                 21    advantage of Defendant’s services, products, and locations.
                                 22                             JURISDICTION AND VENUE
                                 23          9.     This Court has subject matter jurisdiction over the state law claims
                                 24    alleged in this Complaint pursuant to the Class Action Fairness Act, 28 U.S.C.
                                 25    §1332(d)(2)(A) because: (a) the matter in controversy exceeds the sum of $5
                                 26    million, exclusive of interest and costs; and (b) some of the class members are
                                 27    citizens of a state (California) that is different from the state of citizenship of
                                 28    Defendant (Colorado).
                                                                                 3
                                                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:20-cv-02629-GW-JPR Document 3 Filed 03/19/20 Page 4 of 22 Page ID #:8



                                  1          10.    Defendant is subject to personal jurisdiction in this District. Defendant
                                  2    has been and is committing the acts or omissions alleged herein in the Central
                                  3    District of California that caused injury, and violated rights prescribed by the ADA
                                  4    and UCRA, to Plaintiff and to other blind and other visually impaired-consumers.
                                  5    A substantial part of the acts and omissions giving rise to Plaintiff’s claims occurred
                                  6    in the Central District of California. Specifically, on several separate occasions,
                                  7    Plaintiff has been denied the full use and enjoyment of the facilities, goods and
                                  8    services of Defendant’s website in Los Angeles County. The access barriers
                                  9    Plaintiff has encountered on Defendant’s website have caused a denial of Plaintiff’s
                                 10    full and equal access multiple times in the past and now deter Plaintiff on a regular
                                 11    basis from accessing Defendant’s website. Similarly, the access barriers Plaintiff
                                 12    has encountered on Defendant’s website have impeded Plaintiff’s full and equal
                                 13    enjoyment of goods and services offered at Defendant’s physical locations.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14          11.    This Court also has subject-matter jurisdiction over this action
                                 15    pursuant to 28 U.S.C. § 1331 and 42 U.S.C. § 12181, as Plaintiff’s claims arise
                                 16    under Title III of the ADA, 42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.
                                 17          12.    This Court has personal jurisdiction over Defendant because it
                                 18    conducts and continues to conduct a substantial and significant amount of business
                                 19    in the State of California, County of Los Angeles, and because Defendant's
                                 20    offending website is available across California.
                                 21          13.    Venue is proper in the Central District of California pursuant to 28
                                 22    U.S.C. §1391 because Plaintiff resides in this District, Defendant conducts and
                                 23    continues to conduct a substantial and significant amount of business in this District,
                                 24    Defendant is subject to personal jurisdiction in this District, and a substantial
                                 25    portion of the conduct complained of herein occurred in this District.
                                 26          14.    Defendant owns, operates and maintains brick and mortar restaurant
                                 27    locations in the State of California. Defendant’s restaurants offer goods and services
                                 28    to the public. Defendant also offers good and services to the public through the
                                                                                  4
                                                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:20-cv-02629-GW-JPR Document 3 Filed 03/19/20 Page 5 of 22 Page ID #:9



                                  1    Website. Defendant’s brick and mortar restaurant locations and website are
                                  2    integrated and are public accommodations pursuant to 42 U.S.C. § 12181(7).
                                  3
                                  4      THE AMERICANS WITH DISABILITIES ACT AND THE INTERNET
                                  5          15.    The Internet has become a significant source of information, a portal,
                                  6    and a tool for conducting business, doing everyday activities such as shopping,
                                  7    learning, banking, researching, as well as many other activities for sighted, blind
                                  8    and visually-impaired persons alike.
                                  9          16.    In today's tech-savvy world, blind and visually-impaired people have
                                 10    the ability to access websites using keyboards in conjunction with screen access
                                 11    software that vocalizes the visual information found on a computer screen. This
                                 12    technology is known as screen-reading software. Screen-reading software is
                                 13    currently the only method a blind or visually-impaired person may independently
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14    access the internet. Unless websites are designed to be read by screen-reading
                                 15    software, blind and visually-impaired persons are unable to fully access websites,
                                 16    and the information, products, and services contained thereon.
                                 17          17.    Blind and visually-impaired users of Windows operating system-
                                 18    enabled computers and devices have several screen-reading software programs
                                 19    available to them. Some of these programs are available for purchase and other
                                 20    programs are available without the user having to purchase the program separately.
                                 21    Job Access With Speech, otherwise known as “JAWS,” is currently the most
                                 22    popular, separately purchased and downloaded screen-reading software program
                                 23    available for a Windows computer.
                                 24          18.    For screen-reading software to function, the information on a website
                                 25    must be capable of being rendered into text. If the website content is not capable of
                                 26    being rendered into text, the blind or visually-impaired user is unable to access the
                                 27    same content available to sighted users.
                                 28
                                                                                  5
                                                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:20-cv-02629-GW-JPR Document 3 Filed 03/19/20 Page 6 of 22 Page ID #:10



                                  1           19.    The international website standards organization, the World Wide
                                  2     Web Consortium, known throughout the world as W3C, has published Success
                                  3     Criteria for version 2.0 of the Web Content Accessibility Guidelines ("WCAG 2.0"
                                  4     hereinafter). WCAG 2.0 are well-established guidelines for making websites
                                  5     accessible to blind and visually-impaired people. These guidelines are adopted,
                                  6     implemented and followed by most large business entities who want to ensure their
                                  7     websites are accessible to users of screen-reading software programs. Though
                                  8     WCAG 2.0 has not been formally adopted as the standard for making websites
                                  9     accessible, it is one of, if not the most, valuable resource for companies to operate,
                                 10     maintain, and provide a website that is accessible under the ADA to the public.
                                 11           20.    Within this context, the Ninth Circuit has recognized the viability of
                                 12     ADA claims against commercial website owners/operators with regard to the
                                 13     accessibility of such websites. Robles v. Domino’s Pizza, LLC, Docket No. 17-
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14     55504 (9th Cir. Apr 13, 2017), Court Docket No. BL-66. This is in addition to the
                                 15     numerous courts that already recognized such application.
                                 16           21.    Each of Defendant’s violations of the Americans with Disabilities Act
                                 17     is likewise a violation of the Unruh Civil Rights Act. Indeed, the Unruh Civil Rights
                                 18     Act provides that any violation of the ADA constitutes a violation of the Unruh
                                 19     Civil Rights Act. Cal. Civ. Code, § 51(f).
                                 20           22.    Further, Defendant’s actions and inactions denied Plaintiff full and
                                 21     equal access to their accommodations, facilities, and services. A substantial
                                 22     motivating reason for Defendant to deny Plaintiff access was the perception of
                                 23     Plaintiff’s disability. Defendant’s denial of Plaintiff’s accessibility was a substantial
                                 24     motivating reason for Defendant’s conduct. Plaintiff was harmed due to
                                 25     Defendant’s conduct. Defendant’s actions and inactions were a substantial factor in
                                 26     causing the lack of access to Plaintiff. Unruh Civil Rights Act. Cal. Civ. Code, §
                                 27     51.
                                 28
                                                                                    6
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:20-cv-02629-GW-JPR Document 3 Filed 03/19/20 Page 7 of 22 Page ID #:11



                                  1           23.   Inaccessible or otherwise non-compliant websites pose significant
                                  2     access barriers to blind and visually-impaired persons. Common barriers
                                  3     encountered by blind and visually impaired persons include, but are not limited to,
                                  4     the following:
                                  5                 a. A text equivalent for every non-text element is not provided;
                                  6                 b. Title frames with text are not provided for identification and
                                  7                      navigation;
                                  8                 c. Equivalent text is not provided when using scripts;
                                  9                 d. Forms with the same information and functionality as for sighted
                                 10                      persons are not provided;
                                 11                 e. Information about the meaning and structure of content is not
                                 12                      conveyed by more than the visual presentation of content;
                                 13                 f. Text cannot be resized without assistive technology up to 200
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                      percent without loss of content or functionality;
                                 15                 g. If the content enforces a time limit, the user is not able to extend,
                                 16                      adjust or disable it;
                                 17                 h. Web pages do not have titles that describe the topic or purpose;
                                 18                 i. The purpose of each link cannot be determined from the link text
                                 19                      alone or from the link text and its programmatically determined link
                                 20                      context;
                                 21                 j. One or more keyboard operable user interface lacks a mode of
                                 22                      operation where the keyboard focus indicator is discernible;
                                 23                 k. The default human language of each web page cannot be
                                 24                      programmatically determined;
                                 25                 l. When a component receives focus, it may initiate a change in
                                 26                      context;
                                 27                 m. Changing the setting of a user interface component may
                                 28                      automatically cause a change of context where the user has not been
                                                                                  7
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:20-cv-02629-GW-JPR Document 3 Filed 03/19/20 Page 8 of 22 Page ID #:12



                                  1                    advised before using the component;
                                  2                 n. Labels or instructions are not provided when content requires user
                                  3                    input;
                                  4                 o. In content which is implemented by using markup languages,
                                  5                    elements do not have complete start and end tags, elements are not
                                  6                    nested according to their specifications, elements may contain
                                  7                    duplicate attributes and/or any IDs are not unique;
                                  8                 p. Inaccessible Portable Document Format (PDFs); and
                                  9                 q. The name and role of all User Interface elements cannot be
                                 10                    programmatically determined; items that can be set by the user
                                 11                    cannot be programmatically set; and/or notification of changes to
                                 12                    these items is not available to user agents, including assistive
                                 13                    technology.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14
                                 15                              FACTUAL BACKGROUND
                                 16           24.   Defendant offers the https://www.redrobin.com/ website, to the public.
                                 17     The website offers features which should allow all consumers to access the goods
                                 18     and services which Defendant offers in connection with its physical locations. The
                                 19     goods and services offered by Defendant include, but are not limited to the
                                 20     following, which allow consumers to access an assortment of high-quality gourmet
                                 21     burgers and additional casual food and beverage menu items including: boneless
                                 22     wings, onion rings, pretzel bites, chili cheese fries, nachos, wraps, sandwiches,
                                 23     salads, soups, shakes, smoothies, alcoholic and non-alcoholic beverages; desserts
                                 24     including pies, cakes, chocolates, and sundaes which are available to order online
                                 25     and in restaurant locations for purchase. Consumers can also purchase apparel
                                 26     including caps, socks, and ties; merchandise including barbeque spatulas, bottle
                                 27     opener, coffee mugs, and playing cards; drinkware including mule cans, shot
                                 28     glasses, cocktail cans, margarita glasses, and mugs. Further, Defendant’s website
                                                                                8
                                                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:20-cv-02629-GW-JPR Document 3 Filed 03/19/20 Page 9 of 22 Page ID #:13



                                  1     allows for consumers to find restaurant locations, access information about gift
                                  2     cards, promotions, catering services, nutritional facts, allergen guides, loyalty
                                  3     programs, and career opportunities.
                                  4           25.    Based on information and belief, it is Defendant's policy and practice
                                  5     to deny Plaintiff and Class Members, along with other blind or visually-impaired
                                  6     users, access to Defendant’s website, and to therefore specifically deny the goods
                                  7     and services that are offered and integrated with Defendant’s restaurants. Due to
                                  8     Defendant's failure and refusal to remove access barriers on its website, Plaintiff
                                  9     and other visually-impaired persons have been and are still being denied equal and
                                 10     full access to Defendant’s restaurants, gourmet menu items, merchandise, and
                                 11     additional services for purchase offered to the public through Defendant’s Website.
                                 12     Defendant’s Barriers on Unruh Civil Rights Act. Cal. Civ. Code, § 51(f) Deny
                                 13                           Plaintiff and Class Members’ Access
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14           26.    Plaintiff is a visually-impaired and legally blind person, who cannot
                                 15     use a computer without the assistance of screen-reading software. However,
                                 16     Plaintiff is a proficient user of the JAWS screen-reader as well as Mac’s VoiceOver
                                 17     and use it to access the internet. Plaintiff has visited https://www.redrobin.com/ on
                                 18     several separate occasions using the JAWS and/or VoiceOver screen-readers.
                                 19           27.    During Plaintiff’s numerous visits to Defendant’s website, Plaintiff
                                 20     encountered multiple access barriers which denied Plaintiff full and equal access to
                                 21     the facilities, goods, and services offered to the public and made available to the
                                 22     public on Defendant’s website and its prior iterations. Due to the widespread access
                                 23     barriers Plaintiff and Class Members encountered on Defendant’s website, Plaintiff
                                 24     and Class Members have been deterred, on a regular basis, from accessing
                                 25     Defendant’s website. Similarly, the access barriers Plaintiff has encountered on
                                 26     Defendant’s website has deterred Plaintiff and Class Members from visiting
                                 27     Defendant’s physical locations.
                                 28     ///
                                                                                  9
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:20-cv-02629-GW-JPR Document 3 Filed 03/19/20 Page 10 of 22 Page ID #:14



                                  1         28.    While attempting to navigate Defendant’s website, Plaintiff and Class
                                  2   Members encountered multiple accessibility barriers for blind or visually-impaired
                                  3   people that include, but are not limited to, the following:
                                  4                a. Lack of Alternative Text (“alt-text”), or a text equivalent. Alt-text
                                  5                   is invisible code embedded beneath a graphic or image on a website
                                  6                   that is read to a user by a screen-reader. For graphics or images to
                                  7                   be fully accessible for screen-reader users, it requires that alt-text
                                  8                   be coded with each graphic or image so that screen-reading
                                  9                   software can speak the alt-text to describe the graphic or image
                                 10                   where a sighted user would just see the graphic or image. Alt-text
                                 11                   does not change the visual presentation, but instead a text box
                                 12                   shows when the cursor hovers over the graphic or image. The lack
                                 13                   of alt-text on graphics and images prevents screen-readers from
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                   accurately vocalizing a description of the image or graphic. As a
                                 15                   result, Plaintiff and Class Members who are blind and visually-
                                 16                   impaired customers are unable to determine what gourmet food and
                                 17                   beverage menu items are available for online ordering, find
                                 18                   Defendant’s restaurant locations, access information about gear
                                 19                   merchandise, rewards, catering services, nutritional facts, allergen
                                 20                   information, career opportunities, and gift cards, or complete any
                                 21                   purchases;
                                 22                b. Empty Links that contain No Text causing the function or purpose
                                 23                   of the link to not be presented to the user. This can introduce
                                 24                   confusion for keyboard and screen-reader users;
                                 25                c. Redundant Links where adjacent links go to the same URL address
                                 26                   which results in additional navigation and repetition for keyboard
                                 27                   and screen-reader users; and
                                 28   ///
                                                                                10
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:20-cv-02629-GW-JPR Document 3 Filed 03/19/20 Page 11 of 22 Page ID #:15



                                  1                d. Linked Images missing alt-text, which causes problems if an image
                                  2                   within a link does not contain any descriptive text and that image
                                  3                   does not have alt-text. A screen reader then has no content to
                                  4                   present the user as to the function of the link, including information
                                  5                   or links for and contained in PDFs.
                                  6         29.    Recently in 2020, Plaintiff attempted to do business with Defendant
                                  7   on Defendant’s website. Plaintiff has visited prior iterations of the website,
                                  8   https://www.redrobin.com/ and also encountered barriers to access on Defendant’s
                                  9   website.
                                 10         30.    Despite past and recent attempts to do business with Defendant on its
                                 11   website, the numerous access barriers contained on the website and encountered by
                                 12   Plaintiff have denied Plaintiff full and equal access to Defendant’s website. Plaintiff
                                 13   and Class Members, as a result of the barriers on Defendant’s website continue to
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   be deterred on a regular basis from accessing Defendant’s website. Likewise, based
                                 15   on the numerous access barriers Plaintiff and Class Members have been deterred
                                 16   and impeded from the full and equal enjoyment of goods and services offered in
                                 17   Defendant’s restaurants and from making purchases at such physical locations.
                                 18                      Defendant Must Remove Barriers to Its Website
                                 19         31.    Due to the inaccessibility of the Defendant’s website, blind and
                                 20   visually-impaired customers such as the Plaintiff, who need screen-readers, cannot
                                 21   fully and equally use or enjoy the facilities and services the Defendant offers to the
                                 22   public on its website. The access barriers the Plaintiff encountered have caused a
                                 23   denial of Plaintiff’s full and equal access in the past and now deter Plaintiff on a
                                 24   regular basis from accessing the website.
                                 25         32.    These access barriers on Defendant’s website has deterred Plaintiff
                                 26   from visiting Defendant’s physical locations and enjoying them equal to sighted
                                 27   individuals because: Plaintiff was unable to find the location and hours of operation
                                 28   of Defendant’s locations on its website preventing Plaintiff from visiting the
                                                                                11
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:20-cv-02629-GW-JPR Document 3 Filed 03/19/20 Page 12 of 22 Page ID #:16



                                  1   locations to purchase services. Plaintiff and Class Members intend to visit the
                                  2   Defendant’s locations in the near future if Plaintiff and Class Members could access
                                  3   Defendant’s website.
                                  4         33.    If the website was equally accessible to all, Plaintiff and Class
                                  5   Members could independently navigate the website and complete a desired
                                  6   transaction, as sighted individuals do.
                                  7         34.    Plaintiff, through Plaintiff’s attempts to use the website, has actual
                                  8   knowledge of the access barriers that make these services inaccessible and
                                  9   independently unusable by blind and visually-impaired people.
                                 10         35.    Because simple compliance with WCAG 2.0/WCAG 2.1 would
                                 11   provide Plaintiff and Class Members, who are visually-impaired consumers, with
                                 12   equal access to the website, Plaintiff and Class Members allege that Defendant
                                 13   engaged in acts of intentional discrimination, including, but not limited to, the
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   following policies or practices: constructing and maintaining a website that is
                                 15   inaccessible to visually-impaired individuals, including Plaintiff and Class
                                 16   Members; failing to construct and maintain a website that is sufficiently intuitive so
                                 17   as to be equally accessible to visually-impaired individuals, including Plaintiff and
                                 18   Class Members; and failing to take actions to correct these access barriers in the
                                 19   face of substantial harm and discrimination to blind and visually-impaired
                                 20   consumers, such as Plaintiff and Class Members, as a member of a protected class.
                                 21         36.    The Defendant uses standards, criteria or methods of administration
                                 22   that have the effect of discriminating or perpetuating the discrimination against
                                 23   others, as alleged herein.
                                 24         37.    The ADA expressly contemplates the injunctive relief that plaintiff
                                 25   seeks in this action. In relevant part, the ADA requires:
                                 26         In the case of violations of … this title, injunctive relief shall include
                                            an order to alter facilities to make such facilities readily accessible to
                                 27         and usable by individuals with disabilities …. Where appropriate,
                                 28
                                                                                12
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:20-cv-02629-GW-JPR Document 3 Filed 03/19/20 Page 13 of 22 Page ID #:17



                                  1         injunctive relief shall also include requiring the … modification of a
                                            policy …. 42 U.S.C. § 12188(a)(2).
                                  2
                                            38.    Because Defendant’s website has never been equally accessible
                                  3
                                      and because Defendant lacks a corporate policy that is reasonably calculated to
                                  4
                                      cause the Defendant’s website to become and remain accessible, Plaintiff invokes
                                  5
                                      42 U.S.C. § 12188(a)(2) and seeks a permanent injunction requiring the Defendant
                                  6
                                      to retain a qualified consultant acceptable to Plaintiff to assist Defendant to comply
                                  7
                                      with WCAG 2.0/WCAG 2.1 guidelines for Defendant’s website. The website must
                                  8
                                      be accessible for individuals with disabilities who use desktop computers, laptops,
                                  9
                                      tablets, and smartphones. Plaintiff and Class Members seek that this permanent
                                 10
                                      injunction require Defendant to cooperate with the agreed-upon consultant to: train
                                 11
                                      Defendant’s employees and agents who develop the website on accessibility
                                 12
                                      compliance under the WCAG 2.0/WCAG 2.1 guidelines; regularly check the
                                 13
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                      accessibility of the website under the WCAG 2.0/WCAG 2.1 guidelines; regularly
                                 14
                                      test user accessibility by blind or vision-impaired persons to ensure that the
                                 15
                                      Defendant’s website complies under the WCAG 2.0/WCAG 2.1 guidelines; and
                                 16
                                      develop an accessibility policy that is clearly disclosed on the Defendant’s website.
                                 17
                                      The above provides contact information for users to report accessibility-related
                                 18
                                      problems and require that any third-party vendors who participate on the
                                 19
                                      Defendant’s website to be fully accessible to the disabled by conforming with
                                 20
                                      WCAG 2.0/WCAG 2.1.
                                 21
                                             39.   If Defendant’s website were accessible, Plaintiff and Class Members
                                 22
                                      could independently access information about restaurant locations, hours, services
                                 23
                                      offered and services available for online purchase.
                                 24
                                             40. Although Defendant may currently have centralized policies regarding
                                 25
                                      maintaining and operating Defendant’s website, Defendant lacks a plan and policy
                                 26
                                      reasonably calculated to make Defendant’s website fully and equally accessible to,
                                 27
                                      and independently usable by, blind and other visually-impaired consumers.
                                 28
                                                                                13
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:20-cv-02629-GW-JPR Document 3 Filed 03/19/20 Page 14 of 22 Page ID #:18



                                  1           41. Defendant has, upon information and belief, invested substantial sums
                                  2   in developing and maintaining Defendant’s website and Defendant has generated
                                  3   significant revenue from Defendant’s website. These amounts are far greater than
                                  4   the associated cost of making Defendant’s website equally accessible to visually
                                  5   impaired customers. Plaintiff has also visited prior iterations of the Defendant’s
                                  6   website, https://www.redrobin.com/ and also encountered such barriers.
                                  7          42.      Without injunctive relief, Plaintiff and Class Members will continue
                                  8   to be unable to independently use Defendant’s website resulting in a violation of
                                  9   their rights.
                                 10                             CLASS ACTION ALLEGATIONS
                                 11          43.      Plaintiff, on behalf of himself and all others similarly situated, seeks
                                 12   to certify a nationwide class under Fed. R. Civ. P. 23(a) and 23(b)(2) (b)(3), the
                                 13   Nationwide class is initially defined as follows:
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14          all legally blind individuals who have attempted to access Defendant’s
                                             website by the use of a screen reading software during the applicable
                                 15
                                             limitations period up to and including final judgment in this action.
                                 16          44.      The California class is initially defined as follows:
                                 17          all legally blind individuals in the State of California who have
                                 18          attempted to access Defendant’s website by the use of a screen reading
                                             software during the applicable limitations period up to and including
                                 19          final judgment in this action.
                                 20
                                             45.      Excluded from each of the above Classes is Defendant, including any
                                 21
                                      entity in which Defendant has a controlling interest, is a parent or subsidiary, or
                                 22
                                      which is controlled by Defendant, as well as the officers, directors, affiliates, legal
                                 23
                                      representatives, heirs, predecessors, successors, and assigns of Defendant. Also
                                 24
                                      excluded are the judge and the court personnel in this case and any members of their
                                 25
                                      immediate families. Plaintiff reserves the right to amend the Class definitions if
                                 26
                                      discovery and further investigation reveal that the Classes should be expanded or
                                 27
                                      otherwise modified.
                                 28
                                                                                   14
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:20-cv-02629-GW-JPR Document 3 Filed 03/19/20 Page 15 of 22 Page ID #:19



                                  1         46.    Numerosity. Fed. R. Civ. P. 23(a)(1). This action has been brought and
                                  2   may properly be maintained as a class action against Defendant under Rules
                                  3   23(b)(1)(B) and 23(b)(3) of the Federal Rules of Civil Procedure. While the exact
                                  4   number and identities of other Class Members are unknown to Plaintiff at this time,
                                  5   Plaintiff is informed and believes that there are hundreds of thousands of Members
                                  6   in the Class. Based on the number of customers who have visited Defendant’s
                                  7   California restaurants, it is estimated that the Class is composed of more than 10,000
                                  8   persons. Furthermore, even if subclasses need to be created for these consumers, it
                                  9   is estimated that each subclass would have thousands of Members. The Members
                                 10   of the Class are so numerous that joinder of all Members is impracticable and the
                                 11   disposition of their claims in a class action rather than in individual actions will
                                 12   benefit the parties and the courts.
                                 13         47.    Typicality: Plaintiff and Class Members’ claims are typical of the
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   claims of the Members of the Class as all Members of the Class are similarly
                                 15   affected by Defendant’s wrongful conduct, as detailed herein.
                                 16         48.    Adequacy: Plaintiff will fairly and adequately protect the interests of
                                 17   the Members of the Class in that they have no interests antagonistic to those of the
                                 18   other Members of the Class. Plaintiff has retained experienced and competent
                                 19   counsel.
                                 20         49.    Superiority: A class action is superior to other available methods for
                                 21   the fair and efficient adjudication of this controversy. Since the damages sustained
                                 22   by individual Class Members may be relatively small, the expense and burden of
                                 23   individual litigation makes it impracticable for the Members of the Class to
                                 24   individually seek redress for the wrongful conduct alleged herein. Furthermore, the
                                 25   adjudication of this controversy through a class action will avoid the potentially
                                 26   inconsistent and conflicting adjudications of the claims asserted herein. There will
                                 27   be no difficulty in the management of this action as a class action. If Class treatment
                                 28   of these claims were not available Defendant would likely unfairly receive
                                                                                15
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:20-cv-02629-GW-JPR Document 3 Filed 03/19/20 Page 16 of 22 Page ID #:20



                                  1   thousands of dollars or more in improper revenue.
                                  2         50.    Common Questions Predominate: Common questions of law and fact
                                  3   exist as to all Members of the Class and predominate over any questions solely
                                  4   affecting individual Members of the Class. Among the common questions of law
                                  5   and fact applicable to the Class are:
                                  6                    i. Whether Defendant’s website, https://www.redrobin.com, is
                                  7                       inaccessible to the visually-impaired who use screen reading
                                  8                       software to access internet websites;
                                  9                   ii. Whether Plaintiff and Class Members have been unable to
                                 10                       access https://www.redrobin.com through the use of screen
                                 11                       reading software;
                                 12                  iii. Whether the deficiencies in Defendant’s website violate the
                                 13                       Americans with Disabilities Act of 1990, 42 U.S.C. § 12181 et
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                       seq.;
                                 15                  iv. Whether the deficiencies in Defendant’s website violate the
                                 16                       California Unruh Civil Rights Act, California Civil Code § 51
                                 17                       et seq.;
                                 18                   v. Whether, and to what extent, injunctive relief should be imposed
                                 19                       on Defendant to make https://www.redrobin.com/ readily
                                 20                       accessible to and usable by visually-impaired individuals;
                                 21                  vi. Whether Plaintiff and Class Members are entitled to recover
                                 22                       statutory damages with respect to Defendant’s wrongful
                                 23                       conduct; and
                                 24                  vii. Whether further legal and/or equitable relief should be granted
                                 25                       by the Court in this action.
                                 26         51.    The class is readily definable and prosecution of this action as a Class
                                 27   action will reduce the possibility of repetitious litigation. Plaintiff knows of no
                                 28   difficulty which will be encountered in the management of this litigation which
                                                                                16
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:20-cv-02629-GW-JPR Document 3 Filed 03/19/20 Page 17 of 22 Page ID #:21



                                  1   would preclude the maintenance of this matter as a Class action.
                                  2          52.    The prerequisites to maintaining a class action for injunctive relief or
                                  3   equitable relief pursuant to Rule 23(b)(2) are met, as Defendant has acted or refused
                                  4   to act on grounds generally applicable to the Class, thereby making appropriate final
                                  5   injunctive or equitable relief with respect to the Class as a whole.
                                  6          53.    The prerequisites to maintaining a class action for injunctive relief or
                                  7   equitable relief pursuant to Rule 23(b)(3) are met, as questions of law or fact
                                  8   common to the Class predominate over any questions affecting only individual
                                  9   Members and a class action is superior to other available methods for fairly and
                                 10   efficiently adjudicating the controversy.
                                 11          54.    The prosecution of separate actions by Members of the Class would
                                 12   create a risk of establishing inconsistent rulings and/or incompatible standards of
                                 13   conduct for Defendant. Additionally, individual actions may be dispositive of the
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   interest of all Members of the Class although certain Class Members are not parties
                                 15   to such actions.
                                 16          55.    Defendant’s conduct is generally applicable to the Class as a whole
                                 17   and Plaintiff seek, inter alia, equitable remedies with respect to the Class as a whole.
                                 18   As such, Defendant’s systematic policies and practices make declaratory relief with
                                 19   respect to the Class as a whole appropriate.
                                 20                                         COUNT I
                                 21    Violations of the Americans With Disabilities Act, 42 U.S.C. § 12181 et seq.
                                 22         (On Behalf of Plaintiff, the Nationwide Class and the California Class)
                                 23          56.    Plaintiff alleges and incorporates herein by reference each and every
                                 24   allegation contained in paragraphs 1 through 53, inclusive, of this Complaint as if
                                 25   set forth fully herein.
                                 26          57.    Section 302(a) of Title III of the ADA, 42 U.S.C. § 12181 et seq.,
                                 27   provides: “No individual shall be discriminated against on the basis of disability in
                                 28   the full and equal enjoyment of the goods, services, facilities, privileges,
                                                                                  17
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:20-cv-02629-GW-JPR Document 3 Filed 03/19/20 Page 18 of 22 Page ID #:22



                                  1   advantages, or accommodations of any place of public accommodation by any
                                  2   person who owns, leases (or leases to), or operates a place of public
                                  3   accommodation” 42 U.S.C. § 12182(a).
                                  4         58.    Under Section 302(b)(2) of Title III of the ADA, unlawful
                                  5   discrimination also includes, among other things: “a failure to make reasonable
                                  6   modifications in policies, practices, or procedures, when such modifications are
                                  7   necessary to afford such goods, services, facilities, privileges, advantages, or
                                  8   accommodations to individuals with disabilities, unless the entity can demonstrate
                                  9   that making such modifications would fundamentally alter the nature of such goods,
                                 10   services, facilities, privileges, advantages or accommodations”; and “a failure to
                                 11   take such steps as may be necessary to ensure that no individual with a disability is
                                 12   excluded, denied services, segregated or otherwise treated differently than other
                                 13   individuals because of the absence of auxiliary aids and services, unless the entity
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   can demonstrate that taking such steps would fundamentally alter the nature of the
                                 15   good, service, facility, privilege, advantage, or accommodation being offered or
                                 16   would result in an undue burden” 42 U.S.C. § 12182(b)(2)(A)(ii)-(iii). “A public
                                 17   accommodation shall take those steps that may be necessary to ensure that no
                                 18   individual with a disability is excluded, denied services, segregated, or otherwise
                                 19   treated differently than other individuals because of the absence of auxiliary aids
                                 20   and services, unless the public accommodation can demonstrate that taking those
                                 21   steps would fundamentally alter the nature of the goods, services, facilities,
                                 22   privileges, advantages, or accommodations being offered or would result in an
                                 23   undue burden, i.e., significant difficulty or expense.” 28 C.F.R. § 36.303(a). In order
                                 24   to be effective, auxiliary aids and services must be provided in accessible formats,
                                 25   in a timely manner, and in such a way as to protect the privacy and independence
                                 26   of the individual with a disability” 28 C.F.R. § 36.303(c)(1)(ii).
                                 27   ///
                                 28   ///
                                                                                18
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:20-cv-02629-GW-JPR Document 3 Filed 03/19/20 Page 19 of 22 Page ID #:23



                                  1         59.    Defendant’s restaurant locations are “public accommodations” within
                                  2   the meaning of 42 U.S.C. § 12181 et seq. Defendant generates millions of dollars
                                  3   in revenue from the sale of its amenities and services, privileges, advantages and
                                  4   accommodations in California through its locations and related services, privileges,
                                  5   advantages, and accommodations and its Website, https://www.redrobin.com/, is a
                                  6   service, privilege, advantage and accommodation provided by Defendant that is
                                  7   inaccessible to customers who are visually-impaired like Plaintiff. This
                                  8   inaccessibility denies visually-impaired customers full and equal enjoyment of and
                                  9   access to the facilities and services, privileges, advantages, and accommodations
                                 10   that Defendant made available to the non-disabled public. Defendant is violating
                                 11   the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq., in that Defendant
                                 12   denies visually-impaired customers the services, privileges, advantages, and
                                 13   accommodations provided by https://www.redrobin.com/. These violations are
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   ongoing.
                                 15         60.    Defendant’s actions constitute intentional discrimination against
                                 16   Plaintiff and Class Members on the basis of a disability in violation of the
                                 17   Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. in that: Defendant has
                                 18   constructed a website that is inaccessible to Plaintiff and Class Members; maintains
                                 19   the website in this inaccessible form; and has failed to take adequate actions to
                                 20   correct these barriers even after being notified of the discrimination that such
                                 21   barriers cause.
                                 22         61.    Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and rights
                                 23   set forth and incorporated therein Plaintiff requests relief as set forth below.
                                 24                                        COUNT II
                                 25    Violations of the Unruh Civil Rights Act, California Civil Code § 51 et seq.
                                 26                      (On Behalf of Plaintiff and the California Class)
                                 27         62.    Plaintiff alleges and incorporates herein by reference each and every
                                 28   allegation contained in paragraphs 1 through 53, inclusive, of this Complaint as if
                                                                                19
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:20-cv-02629-GW-JPR Document 3 Filed 03/19/20 Page 20 of 22 Page ID #:24



                                  1   set forth fully herein.
                                  2          63.    Defendant’s locations are “business establishments” within the
                                  3   meaning of the California Civil Code § 51 et seq. Defendant generates millions of
                                  4   dollars in revenue from the sale of its services in California through its physical
                                  5   locations and related services and https://www.redrobin.com/ is a service provided
                                  6   by Defendant that is inaccessible to customers who are visually-impaired like
                                  7   Plaintiff and Class Members. This inaccessibility denies visually-impaired
                                  8   customers full and equal access to Defendant’s facilities and services that Defendant
                                  9   makes available to the non-disabled public. Defendant is violating the Unruh Civil
                                 10   Rights Act, California Civil Code § 51 et seq., in that Defendant is denying visually-
                                 11   impaired customers the services provided by https://www.redrobin.com/. These
                                 12   violations are ongoing.
                                 13          64.    Defendant’s actions constitute intentional discrimination against
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   Plaintiff and Class Members on the basis of a disability in violation of the Unruh
                                 15   Civil Rights Act, Cal. Civil Code § 51 et seq. in that: Defendant has constructed a
                                 16   website that is inaccessible to Plaintiff and Class Members; maintains the website
                                 17   in this inaccessible form; and has failed to take adequate actions to correct these
                                 18   barriers even after being notified of the discrimination that such barriers cause.
                                 19          65.    Defendant is also violating the Unruh Civil Rights Act, California
                                 20   Civil Code § 51 et seq. in that the conduct alleged herein likewise constitutes a
                                 21   violation of various provisions of the ADA, 42 U.S.C. § 12101 et seq. Section 51(f)
                                 22   of the California Civil Code provides that a violation of the right of any individual
                                 23   under the ADA shall also constitute a violation of the Unruh Civil Rights Act.
                                 24          66.    The actions of Defendant were and are in violation of the Unruh Civil
                                 25   Rights Act, California Civil Code § 51 et seq.; therefore, Plaintiff and Class
                                 26   Members are entitled to injunctive relief remedying the discrimination.
                                 27          67.    Plaintiff and Class Members are also entitled to statutory minimum
                                 28   damages pursuant to California Civil Code § 52 for each and every offense.
                                                                                20
                                                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:20-cv-02629-GW-JPR Document 3 Filed 03/19/20 Page 21 of 22 Page ID #:25



                                  1         68.    Plaintiff and Class Members are also entitled to reasonable attorneys’
                                  2   fees and costs.
                                  3         69.    Plaintiff and Class Members are also entitled to a preliminary and
                                  4   permanent injunction enjoining Defendant from violating the Unruh Civil Rights
                                  5   Act, California Civil Code § 51 et seq., and requiring Defendant to take the steps
                                  6   necessary to make https://www.redrobin.com/ readily accessible to and usable by
                                  7   visually-impaired individuals.
                                  8                                PRAYER FOR RELIEF
                                  9   WHEREFORE, Plaintiff, individually and on behalf of all Class Members,
                                 10   respectfully requests that the Court enter judgment in his favor and against
                                 11   Defendant as follows:
                                 12         A.     For an Order certifying the Nationwide Class and California Class as
                                 13                defined herein and appointing Plaintiff and his Counsel to represent
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                the Nationwide Class and the California Class;
                                 15         B.     A preliminary and permanent injunction pursuant to 42 U.S.C. §
                                 16                12188(a)(1) and (2) and section 52.1 of the California Civil Code
                                 17                enjoining Defendant from violating the Unruh Civil Rights Act, the
                                 18                ADA and requiring Defendant to take the steps necessary to make
                                 19                https://www.redrobin.com/ readily accessible to and usable by
                                 20                visually-impaired individuals;
                                 21         C.     An award of statutory minimum damages of $4,000 per offense per
                                 22                person pursuant to section 52(a) of the California Civil Code.
                                 23         D.     For attorneys’ fees and expenses pursuant to California Civil Code §§
                                 24                52(a), 52.1(h), and 42 U.S.C. § 12205;
                                 25         E.     For pre-judgment interest to the extent permitted by law;
                                 26         F.     For costs of suit; and
                                 27         G.     For such other and further relief as the Court deems just and proper.
                                 28   ///
                                                                               21
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 2:20-cv-02629-GW-JPR Document 3 Filed 03/19/20 Page 22 of 22 Page ID #:26



                                  1                             DEMAND FOR JURY TRIAL
                                  2         Plaintiff, on behalf of himself and all others similarly situated, hereby
                                  3   demands a jury trial for all claims so triable.
                                  4
                                  5   Dated: March 19, 2020                             Respectfully Submitted,
                                  6
                                  7
                                  8                                                     /s/ Thiago M. Coelho
                                                                                        Thiago M. Coelho
                                  9                                                     Bobby Saadian
                                 10                                                     WILSHIRE LAW FIRM
                                                                                        Attorneys for Plaintiff and
                                 11                                                     Proposed Class
                                 12
                                 13
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28
                                                                                 22
                                                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
